This is an action to recover land. The case states that "the plaintiff showed a regular chain of title covering that in dispute from the State to John McMillan and from the heirs of Meredith Ballou to himself." If he could have shown a deed from John McMillan to Meredith Ballou his chain of title would have been complete.
Upon an examination of the pleadings we find that it is alleged in the third section of the complaint that "John McMillan, who was then the owner of said land, conveyed the same in fee to Meredith Ballou; that the deed made to Ballou has been lost or destroyed"; and these allegations are not denied in the answer. Failure to deny is equivalent in such case to an admission. By this admission the plaintiff's chain is therefore made as complete as it would have been if he had produced the deed so alleged to be lost. It seems evident that the fact that there was no denial of these allegations was not called to the attention of the judge below.
New trial.
Cited: Willis v. Tel. Co., 150 N.C. 324.
(354)